         Case 3:17-cv-00532-HDM-CLB Document 46 Filed 11/13/20 Page 1 of 1




 1

 2

 3                       UNITED STATES DISTRICT COURT
 4                             DISTRICT OF NEVADA
 5   RAFAEL REID,                             Case No. 3:17-cv-00532-HDM-CLB
 6                          Petitioner,
          v.                                              ORDER
 7
     CCS BAKER, et al.,
 8
                          Respondents.
 9

10        The petitioner’s motion for extension of time (ECF No. 45) is
11   GRANTED. Petitioner shall have until January 11, 2021, to file an
12   opposition to the respondents’ motion to dismiss.            Respondents
13   thereafter will have until February 24, 2021, to file a reply.          In
14   light of the March 31, 2021, reporting deadline for the motion to
15   dismiss, no further extensions of either deadline will be granted.
16        IT IS SO ORDERED.
17        DATED: this 13th day of November, 2020.
18

19                                                                      ____
                                               UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28

                                          1
